In an action to recover damages allegedly sustained from an assault, plaintiff appeals from an order of the Supreme Court, Queens County; dated May 8, 1974, which denied his motion to advance the action to the Day Calendar without a general preference. Order reversed, with $20 costs and disbursements to appellant against respondent the William J. Burns International Detective Agency, Inc., and motion granted. Trial Term held that “ an action to recover damages based on an assault requires the warranting of a general preference ”. We disagree. The rules established by this court governing the granting of preferences in trials of civil actions in the Second Judicial Department require a preference in actions “to recover damages for personal injuries resulting in permanent or protracted disability or * * * for causing death ” (22 NYCRR 674.1). An action for assault does not fall within the ambit of the above-quoted rule and, therefore, a general preference is not required. An action for an assault need not involve physical injury, but only a grievous affront or threat to the person of the plaintiff. Hopkins, Acting P. J., Martuscello, Latham, Brennan and Benjamin, JJ., concur.